Broyles, C. J.
1. A judge of one city court can preside in another city court and try therein all eases which the “home” judge is disqualified to try or providentially prevented from trying. However, the visiting judge has no authority to try a case which the “home” judge is not disqualified to try or providentially prevented from trying, unless both parties to the cause consent to such trial. Civil Code (1910), § 4828; Ga., Fla. & Ala. Ry. Co. v. Sasser, 4 Ga. App. 276 (61 S. E. 505); Baldwin v. Ragan, 6 Ga. App. 529 (65 S. E. 335); Rowland v. State, 38 Ga. App. 131 (142 S. E. 917).
2. Under the above-stated ruling and the facts of the instant case, the judge of the city court of Jesup, presiding in the city court of Baxley, had no authority to try the ease, and his refusal to disqualify himself was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.